Citation Nr: 0729736	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-39 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for 
a seizure disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1976 to October 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the veteran's claims file 
was later transferred to the Albuquerque, New Mexico, RO.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of the testimony offered at this hearing has been associated 
with the claims file.  


FINDINGS OF FACT

The veteran's seizure disorder is manifested by at least one 
major seizure per month over the course of a year.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for a 
seizure disorder have been met, and the TDIU issue is now 
moot.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Codes 8910-8911 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the VCAA, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, need not be 
addressed at this time. 

Any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history. 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The highest evaluation provided for seizure disorders, set 
forth by analogy under Diagnostic Codes 8910 (grand mal 
epilepsy) and 8911 (petit mal epilepsy), is 100 percent.  
This evaluation is warranted for at least 1 major seizure per 
month during the preceding year.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911 (2006).  

Major seizures are characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911.

A March 2002 treatment note shows the inception of the 
veteran's current VA outpatient treatment.  At this time it 
was noted that the veteran had a seizure about two weeks 
prior.  

Of record is a May 2002 VA treatment note.  At this time, the 
examiner noted a history of seizure disorder with grand mal 
seizures with complete loss of consciousness.  At the time, 
the veteran's last grand mal seizure occurred approximately 
one month prior.  The examiner also noted that the veteran 
frequently had auras, consisting of left hemianopic field 
scintillations, which were not followed by seizure.  It was 
noted that the veteran had been stable on medication, but 
that medication was increased due to apparent decrease in 
effectiveness.
In July 2002 the veteran was examined in furtherance of 
substantiating the claims on appeal.  At this time the 
veteran reported that his seizures had been relatively well 
controlled, but since 1997 that they had become worse.  He 
reported a major seizure about one month prior to this 
examination.  He also reported having auras 2 to 3 times per 
week.  The examiner diagnosed seizure disorder, not well 
controlled.

In September 2002 the veteran received outpatient treatment 
from VA in regard to his seizure disorder.  The examiner 
noted that the condition was stable, but with occasional 
seizure auras and 2 to 3 grand mal events since the last 
visit, in May 2002.  

In May 2003 the veteran sought psychiatric treatment for 
depression at VA.  At the time the veteran reported having 
seizures about 2 times per month. 

In May 2005, the veteran received a VA examination with 
respect to his TDIU claim.  At the time, the veteran reported 
a frequency of major seizures approximately once per month, 
with the aforementioned auras manifesting more often, about 3 
to 4 times per week.  

In April 2007 the veteran and his spouse testified before the 
undersigned Veterans Law Judge.  At this hearing, the veteran 
testified that he was averaging about one major seizure per 
month.  He also testified having partial seizures, or auras, 
on a more frequent basis, especially in response to exposure 
to fluorescent lighting.  

The evidence is at least in equipoise that the veteran has 
been averaging about one major seizure per month since the 
inception of the claim in 2002.  The Board notes that the 
clinical records could be strictly interpreted to show less 
frequent occurrence of major seizures, but finds that the 
veteran is competent, both through his testimony and 
statements in treatment records, to address the frequency of 
his major seizures.  It is clear from the record that he 
understands the difference between his minor and major 
seizures and is able to testify to the frequency of major 
seizures.  The clinical evidence is replete with references 
to major seizures.  Accordingly, the Board finds that the 
veteran's seizure disorder is manifested by major seizures 
occurring approximately once per month over the course of a 
year; thus, a 100 percent evaluation is warranted for the 
veteran's seizure disorder.

In light of the granting of a 100 percent schedular rating, 
the TDIU issue is dismissed as moot.



ORDER

Entitlement to an evaluation of 100 percent for a seizure 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.

The TDIU issue is dismissed as moot.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


